Exhibit 10.119

BROCADE COMMUNICATIONS SYSTEMS, INC.

AMENDED AND RESTATED

CHANGE OF CONTROL RETENTION AGREEMENT FOR MICHAEL KLAYKO

This Amended and Restated Change of Control Retention Agreement (the
“Agreement”) is entered into as of December 22, 2008 (the “Effective Date”) by
and between Brocade Communications Systems, Inc. (the “Company”) and Michael
Klayko (“Executive”).

RECITALS

WHEREAS, the Company and Executive previously entered into an Amended and
Restated Change of Control Retention Agreement, dated May 11, 2007 (the “Amended
Agreement”); and

WHEREAS, the Company and Executive desire to amend certain provisions of the
Agreement in order to come into documentary compliance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and any final
regulations and official guidance promulgated thereunder (together, “Section
409A”) so as to avoid the imposition of the additional tax imposed under
Section 409A, as set forth below.

NOW, THEREFORE, in consideration of the premises and mutual promises, covenants,
and conditions contained herein, the Company and Executive agree on the terms
and conditions set forth herein as follows:

AGREEMENT

1. At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company is and shall continue to be “at-will” employment.
Executive and the Company acknowledge that this employment relationship may be
terminated at any time, upon written notice to the other party, with or without
good cause or for any or no cause, at the option either of the Company or
Executive. However, as described in this Agreement, Executive may be entitled to
severance benefits depending upon the circumstances of Executive’s termination
of employment.

2. Severance Benefits.

(a) Termination of Employment. In the event Executive’s employment with the
Company terminates for any reason during the Term or any duly authorized
extension thereof (as set forth in Section 9 below), Executive will be entitled
to any (i) unpaid Base Salary accrued up to the effective date of termination,
(ii) unpaid, but earned and accrued annual incentive for any completed fiscal
year as of his termination of employment, (iii) benefits or compensation as
provided under the terms of any employee benefit and compensation agreements or
plans applicable to Executive, and (iv) unreimbursed business expenses required
to be reimbursed to Executive.

(b) Termination Without Cause not in Connection with a Change of Control. If
Executive’s employment is terminated by the Company without Cause during the
Term or any duly authorized extension thereof (as set forth in Section 9 below),
and such termination does not occur in Connection with a Change of Control,
then, subject to Sections 3, 5, and 6, Executive will receive: (i)



--------------------------------------------------------------------------------

twelve (12) months of Executive’s base salary, as in effect immediately prior to
the date of termination, (ii) 100% of Executive’s target cash bonus under the
Company’s Senior Leadership Plan for the fiscal year in which Executive’s
termination occurs, and (iii) reimbursement for premiums paid for medical,
dental and vision benefits (the “COBRA Benefits”) for Executive and Executive’s
eligible dependents under the Company’s benefit plans for twelve (12) months
following Executive’s termination of employment, payable when such premiums are
due (provided Executive and Executive’s eligible dependents validly elect to
continue coverage under applicable law).

(c) Termination Without Cause or Resignation for Good Reason in Connection with
a Change of Control. If Executive’s employment is terminated by the Company
without Cause or by Executive for Good Reason, in either case during the Term or
any duly authorized extension thereof (as set forth in Section 9 below), and the
termination is in Connection with a Change of Control, then, subject to subject
to Sections 3, 5, and 6, Executive will receive: (i) twenty-four (24) months of
Executive’s base salary, as in effect immediately prior to the date of
termination, (ii) 200% of Executive’s target cash bonus under the Company’s
Senior Leadership Plan for the fiscal year in which Executive’s termination
occurs, (iii) reimbursement for premiums paid for COBRA Benefits for Executive
and Executive’s eligible dependents under the Company’s benefit plans for
eighteen (18) months following Executive’s termination of employment, payable
when such premiums are due (provided Executive and Executive’s eligible
dependents validly elect to continue coverage under applicable law), and
(iv) full accelerated vesting with respect to Executive’s then outstanding,
unvested equity awards that were granted to Executive on or prior to the date
hereof or during the Term (or any duly authorized extension thereof). For
purposes of clarification, following the Term (or any duly authorized extension
thereof) neither the Board nor Compensation Committee of the Board may
retroactively reduce the amount of acceleration with respect to any grants of
equity awards made prior to the expiration of the Term unless agreed to in
writing by the Executive.

(d) Voluntary Termination without Good Reason; Termination for Cause. If
Executive’s employment with the Company terminates voluntarily by Executive
without Good Reason or is terminated for Cause by the Company, then (i) all
further vesting of Executive’s outstanding equity awards will terminate
immediately, (ii) all payments of compensation by the Company to Executive
hereunder will terminate immediately, and (iii) Executive will be eligible for
severance benefits only in accordance with the Company’s then established plans,
programs, and practices.

(e) Termination due to Death or Disability. Notwithstanding anything to the
contrary in this Agreement, if Executive’s employment terminates by reason of
death or Disability, then (i) Executive’s outstanding equity awards will
terminate in accordance with the terms and conditions of the applicable award
agreement(s); (ii) all payments of compensation by the Company to Executive
hereunder will terminate immediately, and (iii) Executive will be entitled to
receive benefits only in accordance with the Company’s then established plans,
programs, and practices.

(f) Sole Right to Severance. This Agreement is intended to represent Executive’s
sole entitlement to severance payments and benefits in connection with the
termination of Executive’s employment. To the extent Executive is entitled to
receive severance or similar payments and/or benefits under any other Company
plan, program, agreement, policy, practice, or the like, severance payments and
benefits due to Executive under this Agreement will be so reduced, except where
the

 

-2-



--------------------------------------------------------------------------------

Company (as authorized by the Compensation Committee or Board) and Executive
expressly agree in writing that such additional benefits are intended to be in
addition to (and not in lieu of) the severance benefits under this Agreement.

(g) Timing of Severance Benefit Payments. Any severance payments that are not
Deferred Payments (as defined below) will be payable by the Company within
thirty (30) days of the Release Effective Date. In the event Executive’s
termination of employment occurs at a time during the calendar year where the
Separation and Release Agreement (as defined below) could become effective in
the calendar year following the calendar year in which Executive’s termination
of employment occurs, then any severance payments or benefits under this
agreement that could be considered Deferred Payments (as defined Section 6
below) will be paid on the first (1st) payroll to occur during the calendar year
following the calendar year in which the Executive terminates employment or, if
later, (i) the Release Deadline (as defined below) or (ii) such time as required
under Section 6 below.

3. Conditions to Receipt of Severance; No Duty to Mitigate.

(a) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 2 will be subject to Executive signing and not revoking a
separation agreement and release of claims (the “Separation and Release
Agreement”) in the form provided to Executive by the Company, which must become
effective no later than sixty (60) days following the date Executive’s
employment terminates or such earlier period required by the Separation and
Release Agreement (such deadline, the “Release Deadeline”). If the Separation
and Release Agreement does not become effective by the Release Deadline,
Executive forfeits any rights to severance benefits under this Agreement. No
severance will be paid or provided until the Separation Agreement and Release
Agreement becomes effective.

(b) Nondisparagement. During the term of Executive’s employment and for twelve
(12) months thereafter, Executive will not knowingly disparage, criticize, or
otherwise make any derogatory statements regarding the Company, its directors,
or its officers. The foregoing restrictions will not apply to any statements
that are made truthfully in response to a subpoena or other compulsory legal
process.

(c) Other Requirements. Executive agrees to continue to comply with the terms of
the Company’s Employment, Confidential Information, Invention Assignment and
Arbitration Agreement entered into by Executive (the “Confidential Information
Agreement”).

(d) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

4. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” means (i) Executive’s willful
and continued failure to perform the duties and responsibilities of his position
that is not corrected within a thirty (30) day correction period that begins
upon delivery to Executive of a written demand for performance from the Board
that describes the basis for the Board’s belief that Executive has not
substantially performed his duties; (ii) any act of personal dishonesty taken by

 

-3-



--------------------------------------------------------------------------------

Executive in connection with his responsibilities as an employee of the Company
with the intention or reasonable expectation that such may result in substantial
personal enrichment of Executive; (iii) Executive’s conviction of, or plea of
nolo contendre to, a felony that the Board reasonably believes has had or will
have a material detrimental effect on the Company’s reputation or business, or
(iv) Executive materially breaching Executive’s Confidential Information
Agreement, which breach is (if capable of cure) not cured within thirty
(30) days after the Company delivers written notice to Executive of the breach.

(b) Change of Control. “Change of Control” shall mean the occurrence of any of
the following events:

(i) the consummation by the Company of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation;

(ii) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

(iii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities; or

(iv) a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transactions described in subsections
(i), (ii), or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.

(c) Disability. For purposes of this Agreement, Disability will have the same
defined meaning as in the Company’s long-term disability plan.

(d) Good Reason. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following, without Executive’s consent: (i) a material
reduction of Executive’s duties, title, authority or responsibilities in effect
immediately prior to a Change of Control; (ii) a material reduction in
Executive’s base salary or target annual cash incentive compensation; (iii) the
failure of the Company to obtain the assumption of the Agreement by the
successor, or (iv) the Company requiring Executive to relocate his or her
principal place of business or the Company relocating its headquarters, in
either case to a facility or location outside of a thirty-five (35) mile radius
from Executive’s current principal place of employment; provided, however, that
Executive only will have Good Reason if the Executive gives written notice to
the Board of the event or circumstance constituting Good Reason specified in any
of the preceding clauses within ninety (90) days of its initial occurrence and
such event or circumstance is not cured within thirty

 

-4-



--------------------------------------------------------------------------------

(30) days after Executive gives such written notice to the Board. Executive’s
actions approving any of the foregoing changes (that otherwise may be considered
Good Reason) will be considered consent for the purposes of this Good Reason
definition.

(e) In Connection with a Change of Control. For purposes of this Agreement, a
termination of Executive’s employment with the Company is “in Connection with a
Change of Control” if Executive’s employment is terminated within, thirty
(30) days prior to, or twelve (12) months following a Change of Control.

5. Excise Taxes. In the event that the benefits provided for in this Agreement
constitute “parachute payments” within the meaning of Section 280G of the Code
and will be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then Executive’s severance benefits payable under the terms of
this Agreement will be either

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by Executive on an after-tax
basis, of the greatest amount of severance benefits, notwithstanding that all or
some portion of such severance benefits may be taxable under Section 4999 of the
Code.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by the Company’s
independent public accountants or another nationally-recognized public
accounting firm chosen by the Company (the “Accountants”), whose determination
will be conclusive and binding upon Executive and the Company for all purposes.
In the event of a reduction in benefits hereunder, the reduction will occur in
the following order: reduction of cash payments; cancellation of vesting
acceleration of equity awards; reduction of employee benefits. For purposes of
making the calculations required by this Section 5, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code. The Company and Executive will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 5. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5.

6. Section 409A.

(a) Notwithstanding Sections 2 and 3 hereof, no Deferred Payments (as defined
below) or other severance benefits that otherwise are exempt from Section 409A
(as defined below) pursuant to Treasury Regulation Section 1.409A-1(b)(9) shall
become payable until Executive has a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the final regulations and any guidance promulgated thereunder
(“Section 409A”).

(b) Notwithstanding Sections 2 and 3 hereof, if Executive is a “specified
employee” within the meaning of Section 409A at the time of his separation from
service (other than due to death), and the severance payments and benefits
payable to him, if any, pursuant to the

 

-5-



--------------------------------------------------------------------------------

Agreement, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A
(together, the “Deferred Payments”), such Deferred Payments that otherwise are
payable within the first six (6) months following Executive’s separation from
service will become payable on the first payroll date that occurs on or after
the date six (6) months and one (1) day following the date of Executive’s
separation from service. All subsequent Deferred Payments, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, in the event of
Executive’s death following Executive’s separation from service but prior to the
six (6) month anniversary of Executive’s separation from service (or any later
delay date), then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
his death and all other Deferred Payments will be payable in accordance with the
payment schedule applicable to each payment or benefit. Each payment and benefit
payable under the Agreement is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

(c) Any severance payment that satisfies the requirements of the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations
shall not constitute Deferred Payments for purposes of the Agreement. Any
severance payment that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit shall not constitute
Deferred Payments for purposes of Section 6(a).

(d) Section 409A Limit. “Section 409A Limit” shall mean the lesser of two
(2) times: (i) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during the Company’s taxable year preceding the Company’s
taxable year of Executive’s termination of employment; or (ii) the maximum
amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which Executive’s employment is
terminated.

(e) Any portion of the severance payments or other deferred compensation
separation benefits in excess of the Section 409A Limit shall accrue and, to the
extent such portion of the severance payments or other deferred compensation
separation benefits would otherwise have been payable within the first six
(6) months following Executive’s termination of employment, they will become
payable on the date that is six (6) months and one (1) day following the date of
Executive’s termination of employment.

(f) All subsequent severance payments or other deferred compensation separation
benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit.

(g) For these purposes, each severance payment is hereby designated as a
separate payment and will not collectively be treated as a single payment.

(h) This provision is intended to comply with the requirements of Section 409A
so that none of the severance payments and benefits to be provided hereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. The Company and Executive
agree to work together in good faith to consider amendments to this Agreement
and to take such reasonable actions which are necessary, appropriate or
desirable

 

-6-



--------------------------------------------------------------------------------

to avoid imposition of any additional tax or income recognition prior to actual
payment to Executive under Section 409A.

7. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors, and legal representatives of Executive upon
Executive’s death, and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance, or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

8. Notices. All notices, requests, demands, and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one day after being sent overnight by a
well established commercial overnight service, or (c) four days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

If to the Company:

Attn: General Counsel

Brocade Communications Systems, Inc.

1745 Technology Drive

San Jose, CA 95110

If to Executive:

at the last residential address known by the Company.

9. Term. The term of this Agreement (the “Term”) shall be five (5) years from
the date hereof and may be extended upon mutual written consent of the Executive
and the Company (as authorized by the Compensation Committee or Board);
provided, however, the Term shall be automatically extended without any further
action if the Company has entered into a definitive agreement regarding a Change
of Control (a “Pending Transaction”) until (i) twelve (12) months following the
consummation of such Pending Transaction or (ii) such definitive agreement has
terminated pursuant to its terms without a Change of Control occurring.
Notwithstanding the foregoing, the acceleration provision set forth in
Section 2(c)(iv) hereof shall survive expiration of the Term (and any duly
authorized extension thereof).

10. Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.

 

-7-



--------------------------------------------------------------------------------

11. Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, will be subject to binding arbitration in Santa Clara County,
California before the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes, supplemented by the California Rules
of Civil Procedure. The Parties agree that the prevailing party in any
arbitration will be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. The Parties hereby agree to waive
their right to have any dispute between them resolved in a court of law by a
judge or jury. This paragraph will not prevent either party from seeking
injunctive relief (or any other provisional remedy) from any court having
jurisdiction over the Parties and the subject matter of their dispute relating
to Executive’s obligations under this Agreement.

12. Integration. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral, including any
agreements that provide for severance benefits and any agreements that provide
for vesting acceleration of Executive’s outstanding equity awards (except for
any terms that provide for the accelerated vesting of Executive’s equity awards
if they are not assumed or substituted by a successor corporation). No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in a writing that specifically references this Section and is
signed by duly authorized representatives of the parties hereto.

13. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

14. Headings. All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

15. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

16. Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

17. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

18. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.

COMPANY:

BROCADE COMMUNICATIONS SYSTEMS, INC.

 

Signature:  

/s/ Tyler Wall

    Date:  

December 22, 2008

Print Name:  

Tyler Wall

      Title:  

V.P. & General Counsel

      EXECUTIVE:      

/s/ Michael Klayko

    Date:  

December 18, 2008

MICHAEL KLAYKO      

[SIGNATURE PAGE TO CHANGE OF CONTROL RETENTION AGREEMENT]

 

-9-